808 F.2d 835Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie R. Ingram, Plaintiff-Appellant,v.Ray ROSSIE, President of Citizens Against Violent Crimes;Grady A. Wallace, Commissioner, South Carolina Parole &Community Corrections Board;  William D. Leeke,Commissioner, South Carolina Department of Corrections,Defendants- Appellees.
No. 86-7641.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 24, 1986.Decided Dec. 19, 1986.

Before SPROUSE, ERVIN and WILKINSON, Circuit Judges.
Willie R. Ingram, appellant pro se.
Pope Brooks Shealy, Jr., Office of the Attorney General;  Gerald F. Smith, South Carolina Department of Corrections, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Ingram v. Rossie, C/A No. 85-3064 (D.S.C., June 17, 1986).


2
AFFIRMED.